



COURT OF APPEAL FOR ONTARIO

CITATION: Mason v. Shatford, 2015 ONCA 133

DATE: 20150226

DOCKET: C59158

Laskin, Rouleau and Huscroft JJ.A.

BETWEEN

Fraser Mason

Plaintiff (Appellant)

and

Jeffrey David Shatford
, Tanya Crystal Walker

and Walker Law
    Professional Corporation

Defendants (
Respondent
)

William A. Chalmers, for the appellant

Ivan Y. Lavrence, for the respondent

Heard: February 25, 2015

On appeal from the order of Justice Alfred J. OMarra of
    the Superior Court of Justice, dated July 7, 2014.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the appeal should be dismissed. We agree with the motion
    judge that, in essence, the appellant is attempting to relitigate issues
    already determined by Gilmore J.s order. Gilmore J. ordered that all of the
    proceeds from the sale of the appellants sons house be paid into court
    pending the resolution of the priorities dispute. To allow the appellants
    claim to proceed is to punish the respondent for relying on a legally sound
    court order. This does not constitute an abuse of process. As noted by the
    motion judge, the respondent was entitled to rely on Gilmore J.s decision just
    as the appellant was entitled to seek to vary or challenge it.

[2]

The appellant also seeks leave to amend. In our view no amendment can
    remedy this fundamental flaw in the claim.

[3]

As a result, the appeal is dismissed. Costs to the respondent fixed at
    $10,000 inclusive of disbursements and applicable taxes.


